STEPHENS, Associate Justice
(concurring). I agree that the judgment must be reversed. I am in accord with the view of the majority that the gist of the offense is the placing of any female in a house of prostitution or elsewhere for the purpose of causing her illegally to cohabit with any male person or persons, not the receiving of money, and that accordingly the instructions were erroneous, the verdict therefore can not stand, and the sentences imposed under the verdict must be set aside.
I agree also with the view of the majority that the word “cohabit” as used in the statute should be construed not in the strict sense of cohabiting with a single person in the manner of husband and wife but as covering promiscuous and casual relations.
I think the court should rule definitely on the question of the sufficiency of the evidence. In my view the evidence was wholly insufficient to prove beyond a reasonable doubt that at the time the appellant and his daughter went to live at the hotel in question he had a purpose to place her there for the purpose of illegal relations with others. The Government frankly concedes that he must have had such a purpose at that time to be guilty under the statute, and the statute itself makes that obvious.
I think the court should rule that the appellant was entitled to the declaration of a mistrial because of the testimony of the police officer called by the Government that the appellant and his daughter were registered as husband and wife. This statement was in effect an assertion that the appellant was guilty of incest. I think this charge of a crime so heinous and offensive must have prejudiced the jury irretrievably. I cannot think that the court’s instruction to limit the testimony to its effect to show the appellant’s knowledge of his daughter’s activities could have been effective to. blot out of the jury’s mind the impression given by the officer’s statement. Nothing is better settled than that, with certain exceptions, collateral crimes cannot be brought to the attention of a jury. Martin v. United States, 1942, 75 U.S. App.D.C. 399, 127 F.2d 865. It is true of course that if evidence is admissible for some purpose other than that of showing the commission of another crime the mere fact that it discloses the same will not necessarily exclude it. While theoretically the testimony involved here was relevant to the appellant’s knowledge of his daughter’s activities, it was quite unnecessary for that purpose. To show that the appellant was living at the same hotel as his daughter was sufficient for that purpose; and there was ample other evidence of knowledge of her activities. Under these circumstances I think there was a clear reversible error by the trial court in not declaring a mistrial. Cf. Martin v. United States, supra.